Citation Nr: 1010369	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  00-02 588	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for residuals of a back injury.

2.  Entitlement to service connection for a psychiatric 
disorder, including posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a respiratory 
disorder, including as secondary to exposure to Agent Orange 
and/or asbestos.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from May 1971 to 
March 1973.  He also served in the Louisiana Army National 
Guard from April 1974 to April 1977.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  In 
February 1999, the RO denied service connection for a 
respiratory condition based on exposure to herbicides (Agent 
Orange).  In September 1999, the RO denied service connection 
for a psychiatric disability, inclusive of PTSD, and 
determined that new and material evidence had not been 
submitted to reopen a previously denied claim for service 
connection for residuals of a back injury.  And lastly, in 
November 1999, the RO denied service connection for a 
lung condition based on alleged exposure to fiberglass.  The 
Veteran has since attributed his lung condition to exposure 
to Agent Orange and/or asbestos.

As support for his claims, the Veteran testified at a hearing 
before the undersigned Veteran's Law Judge (VLJ) of the Board 
in September 2004.  Thereafter, the Board remanded this case 
to the RO, via the Appeals Management Center (AMC), 
in November 2004 and again in December 2005 for additional 
evidentiary development, including a further attempt to 
obtain the Veteran's complete service treatment records, 
medical records from a company where he previously had been 
employed, outstanding treatment records from VA medical 
facilities, records from the Social Security Administration 
(SSA), and personal information from the Veteran as well as 
other information and evidence from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) in an attempt 
to verify his claimed stressors.  Following this development, 
the AMC issued supplemental statements of the case (SSOCs) 
continuing to deny the claims. 



In this decision, the Board is granting the Veteran's 
petition to reopen his claim for service connection for 
residuals of a back injury.  Unfortunately, though, the Board 
cannot immediately readjudicate this claim on its underlying 
merits.  Instead, the Board must remand this claim as well as 
the claims for service connection for a psychiatric disorder, 
inclusive of PTSD, and for a respiratory disorder, including 
as secondary to Agent Orange and/or asbestos exposure, for 
further development.  The remand to the RO again will be via 
the AMC.


FINDINGS OF FACT

1.  A November 1997 Board decision found that new and 
material evidence had not been submitted to reopen the 
Veteran's claim of entitlement to service connection for a 
back disability because there still was no evidence of a 
nexus (i.e., link) between his then current back disability 
and his military service, including any injury sustained in 
service.

2.  Since the November 1997 Board decision, however, the 
Veteran has submitted a sworn statement from a man who 
purportedly witnessed the Veteran injure his back during 
service, in Vietnam, as a result of falling off a truck.


CONCLUSIONS OF LAW

1.  The November 1997 Board decision that determined new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for a back disability is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.1100, 20.1104 (2009).

2.  But additional evidence submitted since that November 
1997 Board decision is new and material, and this claim for 
service connection for residuals of a back injury is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R §§ 3.102, 3.156, 
3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is ultimately seeking service connection for 
residuals of a back injury.  He claims that he injured his 
back when he fell off a truck during his tour in Vietnam, and 
that he has chronic residual disability.  The Board, however, 
must first determine whether new and material evidence has 
been submitted to reopen this claim since a November 1997, 
final and binding, Board decision that previously considered 
and denied this claim.  Barnett v. Brown, 83 F.3d 1380, 1383-
84 (Fed. Cir. 1996).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2009).  Stated 
somewhat differently, service connection requires:  (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The RO initially denied service connection for residuals of a 
back injury in a May 1987 rating decision on the basis that 
the Veteran's service treatment records made no reference to 
back problems, so no relevant disease or injury in service.  
Therefore, the RO rejected his unsubstantiated allegation 
that he had injured his back during his service when falling 
off a truck in Vietnam.  And since he made no attempt to 
appeal that decision, it became final and binding on him 
based on the evidence then of record and, therefore, was not 
subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

Thereafter, the Veteran filed a petition to reopen this claim 
for service connection for a back disability on the basis of 
new and material evidence.  After the RO denied his petition, 
he filed an administrative appeal to the Board.  In a 
November 1997 decision, the Board also found that new and 
material evidence had not been submitted to reopen his claim.  
The Board explained that there was still no evidence of a 
nexus or link between his then current back disability and an 
injury in service.  He made no attempt to appeal the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court/CAVC).

Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality apply, all Board decisions are 
final on the date stamped on the face of the decision and are 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  However, if new and 
material evidence is presented or secured with respect to a 
final decision, VA shall reopen and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.

In February 1999, the Veteran filed a petition to reopen his 
claim for service connection for residuals of a back injury.  
When determining whether the claim should be reopened, the 
Board performs a two-step analysis.  The first step is to 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  According to VA regulation in effect when 
the Veteran filed this most recent petition to reopen his 
claim, "new and material evidence" means existing evidence 
not previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is 
evidence that has been added to the record since the final 
and binding November 1997 Board decision.  Since that 
decision, the Veteran has submitted a November 2005 sworn 
statement (affidavit) from E.S., a former fellow service 
member, who indicated that he had served with the Veteran in 
Vietnam and had actually witnessed the incident in which the 
Veteran fell off a truck and injured his back.  E.S. 
corroborated the Veteran's account that he was rendered 
unconscious and that an ambulance took him to the hospital 
for emergency care.  

Since the absence of evidence of a back injury in service was 
the basis of the Board's November 1997 decision, this newly 
submitted statement concerning a possible back injury in 
service is both new and material because it substantiates the 
Veteran's claim of having injured his back in Vietnam, so 
while in the military.  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998) (holding that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a Veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).  There was 
a similar holding in Evans v. Brown, 9 Vet. App. 273, 283-284 
(1996) (indicating this newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only be probative as to each element that was a 
specified basis for the last disallowance).  And the 
credibility of E.S.'s statement must be presumed, albeit just 
for the limited purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary [of VA] to consider the patently 
incredible to be credible").  Accordingly, the Board 
concludes that new and material evidence has been submitted 
since the Board's November 1997 decision.

Inasmuch as there is new and material evidence, the claim for 
service connection for residuals of a back injury is 
reopened.  It is important for the Veteran to understand, 
however, that the standard for reopening a claim is low and 
does not necessarily indicate the claim ultimately will be 
granted.


ORDER

The petition to reopen the claim for service connection for 
residuals of a back injury is granted, subject to the further 
development of this claim on remand.


REMAND

The Board finds that additional evidentiary development is 
needed before it can fairly adjudicate the claim for service 
connection for residuals of a back injury on the underlying 
merits.  Additional development is also required concerning 
the two remaining claims for service connection for a 
respiratory disorder, including as secondary to Agent Orange 
and/or asbestos exposure, as well as for a 
psychiatric disorder inclusive of PTSD.

I.  Residuals of a Back Injury

As noted, E.S.'s sworn statement that he had witnessed the 
Veteran fall off a moving truck is sufficient to reopen the 
claim, but insufficient to grant the claim on the underlying 
merits.  Nevertheless, this opinion is sufficient to trigger 
VA's duty to assist by obtaining a medical opinion as to 
whether the Veteran's current back disability is related to 
this purported injury.  See 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (VA must obtain an examination and opinion 
when necessary to fairly decide a claim).

This additional development is especially required since the 
Veteran's service treatment records are no longer available, 
except for an April 1973 enlistment examination for his 
National Guard service, because they were apparently 
destroyed while in the government's possession.  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991) (holding that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision ....").  

Thus, the Veteran should be scheduled for a VA examination to 
determine whether his back disability is related to his 
military service, with consideration of statements provided 
by the Veteran and E.S. concerning the nature of the injury 
in question, as well as the subsequent April 1973 examination 
in connection with his enlistment in the Army National Guard, 
which makes no reference to back problems, either objectively 
or by way of subjective complaint.  

II.  A Psychiatric Disorder, Including PTSD

The Board also finds that additional development is required 
concerning the Veteran's claim for service connection for a 
psychiatric disorder, including PTSD.  In particular, another 
attempt should be made to verify his alleged stressors 
underlying his diagnosis of PTSD, and to afford him a VA 
examination to determine whether he suffers from a 
psychiatric disorder, including but not limited to PTSD, as a 
result of his military service.

The Board's December 2005 remand noted the Veteran has a 
confirmed diagnosis of PTSD - the first and perhaps most 
essential element of a successful claim for service 
connection for PTSD - but that there is no credible 
supporting evidence that a claimed in-service stressor 
actually occurred to support this diagnosis and link it to 
his military service.  38 C.F.R. § 3.304(f) (2009).  The 
Board's December 2005 remand also explained that, since no 
competent evidence shows the Veteran ever engaged in combat 
with an enemy force, the record must contain service records 
or other corroborative evidence that substantiates or 
verifies his statements as to the occurrence of the claimed 
stressors.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2009); West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994).



As well, the Board's December 2005 remand pointed out the 
Veteran had reported two potentially verifiable stressors.  
The first incident occurred in February 1972, while stationed 
in Newport, Vietnam, when he and his unit came under machine 
gun fire while on guard duty in a security tower.  The second 
incident involved exchanging fire with the enemy while on 
guard duty on various ships and PT (patrol torpedo) boats 
during routine patrols, from November 1971 to June 1972.  He 
indicated that he was assigned to the 20th Infantry, "E" 
Company, 4th Battalion, during both events.

The RO attempted to corroborate these claimed events by 
obtaining the Veteran's service personnel records.  These 
records indicate that, in June 1972, he received a letter of 
commendation for his role as a security guard with the 20th 
Infantry, Company E, at the U.S. Army Terminal Newport, 
Republic of South Vietnam.  His DD Form 214 also shows a 
military occupational specialty (MOS) during his active duty 
service of water craft operator.  However, these records do 
not contain any information on the specific incidents that he 
has alleged.

As a result, the Board's December 2005 remand instructed that 
further attempts be made to verify these incidents.  In 
particular, the Veteran was requested to provide additional 
information regarding these alleged events, including the 
specific locations and names of any individuals involved 
concerning the alleged February 1972 attack on a security 
tower, and the location, individuals involved, and a more 
narrow time frame during which these claimed incident(s) 
involving defending against attacks on waterborne vessels 
occurred (preferably, within no more than a 60-day time 
period for each claimed incident).  Thereafter, the RO was 
instructed to contact the USASCURR to request that it 
research those available records for the unit in which the 
Veteran served, to obtain any further relevant information on 
his claimed in-service experiences.  If, and only if, a 
stressor was verified, the Veteran was to be scheduled for a 
VA psychiatric examination to determine whether his PTSD is 
related to the verified stressor.



In response, the Veteran provided the following information: 
that he was assigned to "21 E Company, 4 Transportation BN, 
20 Inf," from November 1971 to June 1972.  He noted that the 
first incident involving an enemy attack while in a guard 
tower occurred in February 1972.  He noted that the second 
incident involved killing a Vietcong with a grenade who was 
trying to swim into a port he was guarding.  He explained 
that the body was recovered two days later, and that two 
other soldiers, S.V and E.S (the later of whom provided the 
sworn statement concerning the Veteran's back injury), had 
also participated in this event.

This information was then sent to the U.S. Army Joint 
Services Records Research Center (JSRRC), formerly the 
USASCRUR, in an attempt to verify these events.  In a  
December 2008 report, JSRRS indicated it was unable to 
conduct a meaningful search because the unit of assignment 
listed could not be found to have been in the Republic of 
Vietnam.  JSRRC also explained that it was unable to document 
the wounding of a soldier with the name of E.S. from the 
Department of Defense (DoD) casualty information that is 
available to the agency.  The AMC, thus, denied the Veteran's 
claim for service connection for a psychiatric disorder, 
including PTSD, on the basis that none of his claimed 
stressors could be verified.

The Board is not satisfied with this development, however, 
since the evidence clearly shows the Veteran served in 
Vietnam in 1972.  The June 1972 letter of commendation, for 
example, specifically notes that he was a security guard with 
the 20th Infantry, Company E, at the U.S. Army Terminal 
Newport, Republic of South Vietnam.  His DD Form 214 also 
lists medals and awards indicating he was stationed in 
Vietnam during the Vietnam era.  In light of this 
uncontroverted evidence that he was stationed in Vietnam 
during the Vietnam era, the Board finds that another attempt 
should be made to verify his alleged stressors.  

In doing to, the AMC/RO should make sure the JSRRC is 
provided the Veteran's correct stressor information, 
including the correct unit information (20th Infantry, 
Company E), since misinformation may have been responsible 
for the USASCRUR's inability to conduct a meaningful search.  
This is also apparent from the USASCRUR's statement that it 
was unable to document the wounding of a soldier with the 
name of E.S., even though the Veteran never claimed that E.S. 
was wounded.  Instead, the Veteran indicated that E.S. was 
merely a witness to one of his stressors. 

Therefore, the RO/AMC should once again attempt to 
independently verify the occurrence of the  claimed events 
through the JSRRC and any other appropriate agency.  See 38 
U.S.C.A. § 5103A(b)(3).  In doing so, the RO/AMC is reminded 
that requiring corroboration of every detail, including the 
Veteran's personal participation, defines "corroboration" far 
too narrowly.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
records need only imply the Veteran's participation (e.g., to 
not controvert his assertion that he was present when the 
events the records establish that his unit experienced 
occurred).  Pentecost v. Principi, 16 Vet. App. 124, 128-129 
(2002).

And upon completion of this additional development, if there 
is at least one conformed stressor, the Veteran should be 
provided a VA psychiatric examination to determine whether 
his PTSD is a consequence of any verified in-service 
stressor.  McLendon, 20 Vet. App. at 81; 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  Also, if it is determined 
that a psychiatric diagnosis other than PTSD is appropriate 
(such as depression), the examiner should determine whether 
that diagnosis is related or attributable to the Veteran's 
military service.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (per curiam) (holding that the scope of a mental 
health disability claim includes any mental disability that 
reasonably may be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record)

III.  Respiratory Disorder

The Veteran also claims that he developed a respiratory 
disorder as a result of his military service.  He has set 
forth two theories in support of this claim.  First, he 
claims that he was exposed to herbicides (Agent Orange) while 
serving in Vietnam.  And second, he claims that he was 
exposed to asbestosis while installing a fiberglass parking 
lot at Fort Story, Virginia.  Unfortunately, the Board finds 
that additional development is needed before the Board can 
adjudicate this claim.

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.  The Court has held that VA 
must analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  
Id., at Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  
Id., at Subsection (b).  Inhalation of asbestos fibers can 
produce fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id., at 
Subsection (b).  



The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  
Id., at Subsection (d).  The adjudication of a claim for 
service connection for a disability resulting from asbestos 
exposure should include a determination as to whether or 
not:  (1)  service records demonstrate the Veteran was 
exposed to asbestos during service; (2)  development has been 
accomplished sufficient to determine whether or not the 
Veteran was exposed to asbestos either before or after 
service; and (3)  a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id., at Subsection (h).  

In the present case, the only evidence of a respiratory 
disorder in the claims file is a November 1994 report from 
R.H., M.D., listing a diagnosis of pulmonary asbestosis, with 
impairment of restrictive disease, based on the Veteran's 
prior exposure to asbestos products.  Dr. R.H., however, did 
not identify the source of the Veteran's asbestos exposure.  
Medical records dated after his report, however, make no 
reference to asbestosis or any other chronic respiratory 
disorder.  Thus, it is unclear whether the Veteran actually 
has asbestosis or an asbestos-related disease, and, if so, 
the etiology or date of onset of this condition, especially 
since the record shows he was probably exposed to various 
chemicals at several jobs he has held since service.  

Therefore, a VA examination would be helpful in determining 
whether the Veteran has asbestosis or an asbestos-related 
disease as a result of exposure to asbestos in service (as 
opposed to, for example, since service).  McLendon, 20 Vet. 
App. at 80-82.  And since the Veteran served in Vietnam 
during the Vietnam era, the examiner should also comment on 
whether the Veteran has a respiratory disorder as a result of 
his presumed exposure to Agent Orange in service.  
See 38 C.F.R. §§ 3.307, 3.309(e) (2009).



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA 
examination for a medical opinion 
indicating whether it is at least as 
likely as not (50 percent probability or 
greater) that his back disability is 
related to his military service, 
and in particular to his purported injury 
when falling off a truck.  All necessary 
diagnostic testing and evaluation needed 
to make this important determination 
should be completed.  The claims file, 
including a complete copy of this remand, 
must be provided to the examiner for 
review of the pertinent medical and other 
history.  

In providing this medical nexus opinion, 
the examiner is instructed to carefully 
consider the Veteran's statements 
concerning his alleged injury in service, 
since most of his service treatment 
records are missing; the April 1973 
examination report in connection with his 
enlistment in the Army National Guard, 
which makes no reference to any back 
problems, either by way of complaint or 
objective findings on clinical 
evaluation; and a review of the claims 
file as a whole, including the supporting 
statement from fellow soldier E.S., who 
supposedly witnessed the injury in 
question.

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner must discuss the medical 
rationale for all opinions and 
conclusions expressed.

2.  Undertake any necessary additional 
development to attempt to verify the 
occurrence of the Veteran's two claimed 
stressors.  Forward to the JSRRC all 
supporting evidence (including any 
probative evidence the Veteran submits in 
addition to what he has already).  If 
JSRRC's research of available records for 
corroborating evidence leads to negative 
results, notify the Veteran and his 
representative of this and given them the 
opportunity to respond with the 
additional information and evidence 
required to conduct a meaningful search 
for corroborating evidence.  Also follow 
up on any additional action suggested by 
the JSRRC.

3.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, prepare a report detailing the 
occurrence of any specific stressors in 
service deemed established by the record.  
This report is then to be placed in the 
claims file for consideration in this 
appeal.

4.  Thereafter, schedule the Veteran for 
a VA psychiatric examination for an 
opinion concerning the etiology of any 
current psychiatric disorder, including 
PTSD if there is at least one 
corroborated stressor.  The claims file, 
including a complete copy of this remand, 
must be provided to the examiner for 
review of the pertinent medical and other 
history.  The examiner must determine 
whether the Veteran has PTSD according to 
the DSM-IV criteria and, if so, whether 
any in-service stressor(s) found to be 
established by the record is the cause.  
The examiner should be instructed that 
only the verified events may be 
considered as valid stressors.

The examiner should utilize the fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.  

If a psychiatric disorder other than PTSD 
is diagnosed, including depression, the 
examiner must indicate whether it is at 
least as likely as not the psychiatric 
disorder is related to the Veteran's 
military service, including to any 
established stressor.

The examiner must discuss the rationale 
for all opinions and conclusions 
expressed.

5.  Also schedule the Veteran for a VA 
examination to determine whether he has a 
respiratory disorder or an asbestos-
related disease - including asbestosis, 
as a result of exposure to asbestos 
and/or Agent Orange in service.  All 
necessary diagnostic testing and 
evaluation needed to make this 
determination should be conducted, 
including radiographs to determine 
whether the Veteran has an asbestos-
exposure-related disease.  His claims 
file should be made available to the 
examiner for review of the pertinent 
medical and other history.  Following an 
examination and a review of the 
claims file, the examiner should provide 
an opinion as to the following questions:

(a) whether it is at least as likely as 
not (50 percent probability or greater) 
the Veteran has a respiratory disorder or 
an asbestos-related disease;

(b) if so, whether it is at least as 
likely as not that his respiratory 
disorder or asbestos-related disease is 
the result of exposure to asbestos while 
on active duty in the military, as 
opposed to any other exposure after 
service; 

(c) and, if not, whether it is at least 
as likely as not that his respiratory 
disorder is related to his presumed 
exposure to Agent Orange while serving in 
Vietnam during the Vietnam era. 

The examiner must discuss the medical 
rationale for all opinions and 
conclusions expressed.

6.  Then, in light of the additional 
evidence, readjudicate the claims for 
service connection for (i) residuals of a 
back injury; (ii) a psychiatric disorder, 
including PTSD; and (iii) a respiratory 
disorder, including as secondary to Agent 
Orange and/or asbestos exposure.  If any 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate review of these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


